138 Ga. App. 706 (1976)
227 S.E.2d 472
SINGLETON
v.
THE STATE.
52182.
Court of Appeals of Georgia.
Submitted May 5, 1976.
Decided May 20, 1976.
Horton J. Greene, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Donald G. Frost, Assistant District Attorneys, for appellee.
WEBB, Judge.
1. A motion to suppress evidence which is made orally is procedurally defective and a denial thereof is authorized. Code Ann. § 27-313 (b); Graves v. State, 135 Ga. App. 921 (219 SE2d 633).
2. Appellant complains of a portion of the district attorney's closing argument. However, no objection was made at trial, and no reversible error appears. Gerdine v. State, 136 Ga. App. 561, 562 (3) (222 SE2d 128).
3. The evidence authorized the guilty verdict, and the general grounds of the motion for new trial are without merit.
Judgment affirmed. Deen, P. J., and Quillian, J., concur.